        Case 2:12-cr-00118-JAD-VCF Document 199 Filed 09/10/19 Page 1 of 3
Prob12B
D/NV Form
Rev. June 2014



                                   United States District Court
                                               for
                                     the District of Nevada

                       REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                             September 10, 2019

Name of Offender: Matthew Dale Dewberry

Case Number: 2:12CR00118

Name of Sentencing Judicial Officer: Honorable Jennifer A. Dorsey

Date of Original Sentence: April 21, 2014

Original Offense: Count 1: Conspiracy and Count 2: Bank Robbery; Aiding and Abetting

Original Sentence: 60 Months imprisonment as to Count One; 65 Months as to Count Two,
to run concurrent to Texas Case Number 1211117091

Date Supervision Commenced: November 29, 2017

                                 PETITIONING THE COURT

   X : To dismiss, without prejudice, petition for warrant for the offender under
       supervision, filed August 23, 2019.

   X : To dismiss, without prejudice, petition for warrant for the offender under
       supervision, filed September 5, 2019.


                                             CAUSE

Dewberry is scheduled to appear before Your Honor on September 10, 2019, for his final
revocation hearing. The alleged violation conduction consisted of the following:

    •    The defendant shall refrain from unlawful use of a controlled substance.
    •    The defendant shall pay fine and or restitution.
    •    The defendant shall report change of residence or employment.
    •    The defendant shall participate in substance abuse treatment
    •    The defendant shall not commit another federal, state, or local crime
       Case 2:12-cr-00118-JAD-VCF Document 199 Filed 09/10/19 Page 2 of 3
                                   RE: Matthew Dale Dewberry
Prob12B
D/NV Form
Rev. June 2014
As listed in a prior report to the Court, Dewberry is currently in custody at Clark County
Detention Center based upon multiple violations of his state probation. He was subject to
conditions stemming from a Texas state case, supervised by the Nevada State Parole and
Probation Office on an Interstate Compact Agreement.

At this time, the parties recommend that the petition be dismissed without prejudice.
Considering the totality of Dewberry’s circumstances, his pending supervision violations in the
state of Texas, and his adjustment to supervision, the probation office asserts that dismissing the
petition without prejudice is a reasonable action taking all conditions into account. Furthermore,
dismissing the petition without prejudice at this time will allow Dewberry to address his
supervision violations in Texas.

Should the Court adopt the proposed recommendation the Probation Office would recommend
Dewberry’s hearing scheduled for this date (September 10, 2019), be vacated and revocation
proceedings be dismissed. The undersigned officer has staffed the case with both Assistant U.S.
Attorney Daniel Cowhig and Dewberry’s attorney, Assistant Federal Public Defender Brandon
Jaroch, whom both concur with the proposed course of action.

As a result, the probation office is respectfully requesting that the petition be dismissed without
prejudice.



                                                     Respectfully submitted,
                                                                   Kamu Kapanui
                                                                   2019.09.10
                                                                   10:34:34 -07'00'
                                                     ______________________________
                                                     Kamuela K Kapanui
                                                     United States Probation Officer



Approved:
                     Joy Gabonia
                     2019.09.10
                     10:32:16 -07'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer
        Case 2:12-cr-00118-JAD-VCF Document 199 Filed 09/10/19 Page 3 of 3
                                     RE: Matthew Dale Dewberry
 Prob12B
 D/NV Form
 Rev. June 2014



 THE COURT ORDERS


 ☐        No Action.

 ☐        The extension of supervision as noted above.

 ☐        The modification of conditions as noted above

 X
 ☐        Other (please include Judicial Officer instructions below):
Based   on probation's request, IT IS HEREBY ORDERED that the petitions [184] [196] are DISMISSED
 ---------------------------------------------------------------------------------
without prejudice; the orders granting them [185] [197] are VACATED; the warrants [186] [198] are
QUASHED;        and the hearing scheduled for 9/10/2019 at 02:00 p.m. in LV Courtroom 6D before Judge
 ---------------------------------------------------------------------------------
Jennifer A. Dorsey [194] is VACATED.
 ---------------------------------------------------------------------------------




                                                _____________________________
                                                Signature of Judicial Officer
                                                   9/10/2019
                                                _____________________________
                                                Date
